Title: To Thomas Jefferson from Littleton Waller Tazewell, 1 March 1825
From: Tazewell, Littleton Waller
To: Jefferson, Thomas

Dear Sir;Senate Chambers
March 1st 1825It is with much pleasure I have now to inform you, that the Bill providing for the payment of the claim of Virginia, has at length passed the Senate, and ’ere this I presume has received the signature of the President; so that now it may be consider’d as a law—May I take this occasion to ask of you Sir, whether any professor of Ethics &c. has yet been appointed for the University?—There is a gentleman of Virginia, whom I have long known, & very highly esteemed, and regard as eminently qualified for such a professorship, who I believe will accept of this station provided it is yet vacant—It is unnecessary for me to say more upon this subject at present, but should the vacancy of the professorship make it necessary for me to add any thing hereafter, I shall take great pleasure in doing so.I am very respectfully your mo: obdt servtLittn W. Tazewell